Exhibit 10.3

 

AMENDMENT DATED AS OF JANUARY 28, 2005
TO THE DECEMBER 4, 2002 EMPLOYMENT AGREEMENT
BETWEEN
ETS PAYPHONES, INC. and MICHAEL H. MCCLELLAN

 

This Amendment to the Employment Agreement (the “Amendment”) dated as of
December 5, 2002 (collectively, the “Agreement”) between ETS Payphones, Inc.
(the “Company”) and Michael H. McClellan (the “Executive”), is made effective as
of January 28, 2005 .

 

Whereas the Executive has asked that the Company modify the Change in Control
conditions, and in consideration of the mutual agreements herein contained, and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the Company and the Executive hereby agree as follows:

 

1. Section 1(f) of the Agreement is deleted and replaced in its entirety by the
following:

 

(f)              “Change in Control”.  For purposes of this Agreement, a Change
in Control of the Company shall have occurred if (i) any Person (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”) as
modified and used in Sections 13(d) and 14 (d) of the Exchange Act, other than
(1) the Company or any of its subsidiaries, (2) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
subsidiaries, (3) any underwriter temporarily holding securities pursuant to an
offering of such securities, or (4) any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportion as their ownership of the Company’s common stock), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 10% of the
combined voting power of the Company’s then outstanding voting securities; (ii)
as a result of, or in connection with, any cash tender or exchange offer,
merger, consolidation or other business combination, or contested election, or
any combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Company (or the nominees of the Board of Directors to
replace such directors in the event that such director does not stand for
reelection) immediately before the Transaction shall case to constitute a
majority of the Board of Directors of the Company or any successor to the
Company, or the persons who were stockholders of the Company immediately before
the Transaction shall cease to own at least 50% of the outstanding voting stock
of the Company or any successor to the Company; (iii) any sale or other
disposition (in one or a series of transactions) of all or substantially all of
the Company’s assets; or (iv) approval by shareholders of a complete liquidation
or dissolution of the Company.

 

2. All other provisions of the Agreement not specifically amended by this
Amendment shall remain in full force and effect.  All capitalized but undefined
terms used herein shall have the meaning ascribed to them in the Agreement. 
This Agreement may be executed simultaneously in two or more counterparts each
of which shall be deemed an original and all of which shall be deemed one and
the same agreement.  A photocopy or facsimile reproduction of this Amendment and
any signatures shall be deemed as effective as the original.

 

IN WITNESS WHEREOF, the Company and the Executive have each executed and
delivered this Agreement as of the effective date shown above.

 

--------------------------------------------------------------------------------


 

 

COMPANY

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Michael H. McClellan

 

 

 

 

Michael H. McClellan, CFO

 

--------------------------------------------------------------------------------